                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


STANLEY WRICE,

                       Plaintiff,
                                                  Case No. 14 C 5934
           v.
                                            Judge Harry D. Leinenweber
JON BURGE, JOHN BYRNE, and
PETER DIGNAN,

                      Defendants.


                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant Burge’s Motion for

Summary Judgment (Dkt. No. 324) is granted.

                              I.    BACKGROUND

     Plaintiff Stanley Wrice (“Wrice”) claims that Chicago police

officers tortured him until he falsely confessed to a brutal sexual

assault of a woman that took place in the attic of Wrice’s home in

1982. (Am. Compl., ¶ 13, Dkt. No. 63.) Wrice also claims that

Chicago police beat another witness into falsely implicating him.

Because of this alleged coercion, Wrice served a 31-year prison

sentence for a crime he says he did not commit.

     On   September    9,   1982,   Wrice   was   arrested   and   taken   for

questioning at the Area 2 precinct, where Jon Burge (“Burge”) and

other Chicago police officers under his command are now known to

have engaged in a decades-long practice of torturing suspects in
their custody. See United States v. Burge, 711 F.3d 803, 807–08

(7th Cir. 2013) (affirming Burge’s perjury conviction for lying

about his knowledge of and participation in “horrific” abuse).

Wrice   claims   he   was   a   victim   of   this   torture   during   his

interrogation at Area 2, and that Defendants’ brutality coerced

him into making an incriminating statement to an Assistant States

Attorney that was later used against him at his trial in violation

of his Fifth Amendment privilege against self-incrimination and

his Fourteenth Amendment right to due process. (Am. Compl., ¶¶ 14,

33, 34.) Wrice claims that two Chicago police officers, John Byrne

(“Byrne”) and Peter Dignan (“Dignan”), personally tortured him and

the witness who implicated Wrice. (Am. Compl., ¶ 1.) Byrne and

Dignan allegedly did this “acting under the direct supervision” of

Burge. (Id.) Specifically, Wrice claims that Burge supervised,

encouraged, and ratified Wrice’s abuse, and conspired to cover up

evidence that would have supported Wrice’s innocence. (Id. ¶¶ 7,

94.)

       Judge Elaine Bucklo first denied summary judgment as to all

Defendants in February 2019. See Wrice v. Burge, No. 14-CV-5934,

2019 WL 932024, at *6 (N.D. Ill. Feb. 26, 2019) (vacated in part

by Order, Dkt. No. 476). As to Defendant Burge, Judge Bucklo found

that a jury “could reasonably conclude, on this record, that Burge

was at the helm of an abusive ‘interrogation regime’ at the time


                                   - 2 -
of Wrice’s arrest.” Wrice, 2019 WL 932024, at *6. Further, Wrice’s

co-defendant testified that Burge arrested him in September 1982,

“suggesting that Burge was involved in investigating the specific

crimes with which Wrice and his co-defendants were charged.” Id.

Finally, Judge Bucklo found that Burge’s assertion of his Fifth

Amendment privilege against self-incrimination at his deposition

in this case entitled a jury to draw an adverse inference from his

silence. Id. Put together, this evidence required denying summary

judgment as to Burge.

     During the parties’ motions in limine arguments, however, it

became clear that Wrice’s co-defendant misspoke in testifying that

Burge arrested him. As a result, Judge Bucklo concluded that “there

is no genuine dispute on the evidence in this case that Burge

neither arrested nor interrogated anyone who was at the Wrice house

on the night in question.” (Order at 4.) Because Burge was not

personally involved in Wrice’s arrest and interrogation, evidence

Judge Bucklo cited as a basis for her summary judgment decision

was incorrect. Accordingly, Judge Bucklo reversed her previous

denial of summary judgment as to Defendant Burge.

     Even though Burge was not personally involved in Wrice’s

interrogation and the doctrine of respondeat superior does not

support liability under 42 U.S.C. § 1983, evidence showing that a

supervisor knew about, facilitated, or even turned a “blind eye”


                              - 3 -
to constitutional violations can establish personal involvement in

the unconstitutional conduct. Jones v. City of Chicago, 856 F.2d

985, 992 (7th Cir. 1988). Thus, the question remains whether the

record evidence allows for a genuine dispute of material fact about

Burge’s knowledge, condoning, or facilitation of Wrice’s abuse.

The Court now turns to that question.

                       II.   LEGAL STANDARD

     Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); see also Liu v.

T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted). A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Pugh v. City of Attica, 259 F.3d 619, 625

(7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). The Court construes all facts and reasonable

inferences in the light most favorable to the nonmoving party. See

Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th

Cir. 2008).

                          III.    ANALYSIS

     Burge cannot be held liable solely for supervising Byrne and

Dignan under § 1983 because “the doctrine of respondeat superior,

which makes the employer liable without fault on his part for torts


                                 - 4 -
committed by his employees in furtherance of their employment,

[is] not applicable” in § 1983 actions. McKinnon v. City of Berwyn,

750 F.2d 1383, 1390 (7th Cir. 1984) (citing Monell v. Department

of Social Services, 436 U.S. 658, 691–94 (1978)). Nor can Burge be

held   liable     under    § 1983     for   being     merely      negligent   as   a

supervisor; instead, he must “know about the conduct and facilitate

it, approve it, condone it, or turn a blind eye for fear of what

[he] might see. [He] must in other words act either knowingly or

with deliberate, reckless indifference.” Jones, 856 F.2d at 992–

93. “[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.” Ashcroft v. Iqbal,

556 U.S. 662, 677 (2009).

       When   a      defendant   invokes    his   Fifth      Amendment    privilege

against self-incrimination, a jury can draw adverse inferences

from the choice to remain silent. See Hiibel v. Sixth Judicial

Dist. Court of Nevada, Humboldt Cty., 542 U.S. 177, 189 (2004)

(“To qualify for the Fifth Amendment privilege, a communication

must be testimonial, incriminating, and compelled.”) (emphasis

added).   A   plaintiff     cannot     fully   rest    on     a   Fifth   Amendment

invocation, however, because while “[s]ilence is a relevant factor

to be considered in light of the proffered evidence, . . . the

direct inference of guilt from silence is forbidden.” LaSalle Bank

Lake   View     v.    Seguban,   54    F.3d    387,    390     (7th   Cir.    1995).


                                       - 5 -
Accordingly, Wrice’s § 1983 supervisory liability claims against

Burge cannot survive unless he can identify evidence, in addition

to Burge’s silence, that Burge knew or turned a blind eye to

Byrne’s and Dignan’s actions against Wrice.

     Wrice argues that the evidence in the record, considered as

a whole, is more than sufficient to meet his summary judgment

burden.   First,   Wrice    cites   Burge’s     previous     Fifth    Amendment

invocations.   Burge     declined    to     answer      questions    about    his

relationship with Defendants Byrne and Dignan and would not say

whether he trained his detectives to use violence against suspects

that included bagging, suffocation, electric shock, and use of a

blackjack.   Burge   also    invoked      the   Fifth    Amendment    to     avoid

answering    questions      about    whether      he      closely     monitored

interrogations in the 1980s by standing outside the door and

refused to say whether he had knowledge that Byrne and Dignan beat

Wrice at Area 2.

     Second, Wrice cites Burge’s, Dignan’s, and Byrne’s prior

sworn testimony as evidence. In a prior deposition, Burge testified

that detectives at Area 2 were always under his close supervision.

Burge claimed that he often listened to ongoing interrogations by

standing immediately outside the door. Further, both Dignan and

Byrne testified that Burge worked 15- or 16-hour days and kept a

close eye on ongoing investigations. Byrne also admitted he was


                                    - 6 -
close to Burge, and that Burge brought Byrne to Area 2 in 1982 to

supervise detectives under Burge’s command.

     Third, Wrice points to Gregory Banks (“Banks”), who was

identified as a witness to testify to his own interrogation at

Area 2 in October 1983. According to Wrice, Banks was to testify

that Byrne and Dignan put a plastic bag over his head, stuck a gun

in his mouth, and beat him until he made inculpatory statements.

During the interrogation, Burge briefly came into the room. (The

Court barred Banks’s testimony, see Motions in limine Order, 18–

19, Dkt. No. 482.)

     Finally, Wrice notes findings from an Office of Professional

Standards   investigation   of   torture   claims   against   Burge.   The

investigation report, known as the “Goldston Report,” identified

50 victims of Area 2 torture between 1973 and 1986, over half of

which involved Burge’s personal participation. The report also

implicated Byrne and Dignan and concluded that systematic abuse

occurred—abuse that was condoned, encouraged, or willfully ignored

by supervising officers, including Burge. The Seventh Circuit

affirmed these findings in Burge, 711 F.3d 803, and wrote that

Burge “presided over an interrogation regime” that resulted in the

torturing of suspects for the purposes of obtaining confessions.

(The Court also barred presentation of the Goldston Report, see

Motions in limine Order, 18–19.)


                                 - 7 -
      Burge argues that there is not enough evidence beyond his

Fifth Amendment invocation to establish supervisory liability. He

also argues that the Goldston Report, Banks’s testimony, and

Byrne’s and Dignan’s prior testimony is at best relevant to Wrice’s

Monell    claim   and     constitutes       pattern    evidence,    and       gives   no

indication      whether      Burge    had    personal    knowledge       of    Wrice’s

interrogation.

      Another     case       in      this   District      is     instructive          and

distinguishable. Kluppelberg v. Burge, No. 13-CV-3963, 2017 WL

3142757 (N.D. Ill. July 25, 2017). The Kluppelberg case involved

a 1984 fire that killed six people. Kluppelberg gave a false

confession after being tortured in police custody, was wrongly

convicted of arson, and served 23 years in prison. After his

exoneration, Kluppelberg filed suit against the City of Chicago

and a number of individual defendants; this included supervisory

liability    claims      under    § 1983     against    Burge.     Id.    at     *1–*3.

Kluppelberg’s supervisory liability claims against Burge survived

summary    judgment     in    part    because     of   Burge’s   Fifth        Amendment

invocation and prior testimony that Burge was an involved, hands-

on   supervisor.    Id.      at   *6–*7.    But   Kluppelberg      also       presented

evidence showing that the arson case was high-profile and had a

police practices expert opine that because of the publicity, Burge

would have been given status updates and spoken to investigators.


                                        - 8 -
Id at *7. Because of this, the Kluppelberg court concluded that

there was enough evidence “that Burge knew of or turned a blind

eye to the actions of [the detectives under his supervision].” Id.

     To   survive    summary   judgment      on   his   § 1983    supervisory

liability claim against Burge, Wrice must do more than present

general evidence that Burge knew of and condoned the torture his

subordinates were committing. There can be no doubt that Burge was

at the helm of a vast and vicious torture regime, or that Burge

and his subordinates regularly committed horrific abuses of power

to extract confessions from the people in their custody. But that

fact on its own is not enough for Wrice’s claim to survive. Wrice

must present evidence, beyond Burge’s silence, that Burge knew

specifically of Wrice’s interrogation and torture.

     Wrice   has    not   presented   that    evidence.    In    Kluppelberg,

evidence that the high-profile nature of the case meant that an

already hands-on supervisor such as Burge would be much more likely

to be involved. By contrast, Wrice has presented nothing specific

to his own case: he has not presented evidence that Burge worked

the day of his interrogation, that some unique circumstances of

the case meant that Burge would be particularly likely to keep

close tabs, or anything else beyond general pattern and practice

evidence. For this reason, Wrice’s supervisory liability claim

against Burge cannot survive.


                                  - 9 -
                         IV.   CONCLUSION

     For the reasons stated herein, Defendant Burge’s Motion for

Summary Judgment (Dkt. No. 324) is granted.




IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 1/27/2020




                               - 10 -
